DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action has been issued in response to amendment filed on 04/07/2021.  Claims 1-2, 6-7, and 11-12 have been amended.  Claims 1-15 are pending in this Office Action. 

Remark
The drawing object made in the Non Final Rejection 01/07/202 is withdrawn as discuss during the interview on 04/07/2021.  Claim 1-2, 6-7, and 11-12 are amended as suggestions in the Non Final Rejection 01/07/2021.  The 35 U.S.C. 112(b) rejection made in the Non Final Rejection 01/07/2021 is withdrawn.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of made of record, Duan (US 2012/0047124) teaches
receiving a query comprising a graph pattern comprising a plurality of graph triples of node-edge-node; accessing a graph database comprising a plurality of graph (graph query, triple pattern of subject predicate and object as node-edge-node, searching for matches graph pattern, in para.[0017]-[0018]); 
The prior art in record does not disclose ranking of the matched patterns based on the score that is sum of the number of the triples within the matched pattern which multiply with the inverse frequency of each triple as recited in independent claim 1, and similar claimed elements in claims 27, and 43.
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU NGUYET T LE whose telephone number is (571)270-1093.  The examiner can normally be reached on Monday-Friday 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/THU NGUYET T LE/Primary Examiner, Art Unit 2162